DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on May 3rd, 2022 is acknowledged.  The traversal is on the grounds that in order to perform a unity of invention restriction, prior art should be applied to the shared technical feature.  This is not found persuasive because the restriction itself states that there is no shared technical feature between the species. Therefore, there is no requirement to show prior art which teaches the “shared technical feature.”  
The requirement is still deemed proper and is therefore made FINAL.
Claims 19-22 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species 2, there being no allowable generic or linking claim. 
Specification
The abstract of the disclosure is objected to because:
The abstract uses the term “comprising” a few times throughout the abstract. This should be removed. Legalese style language should not be presented within the abstract (MPEP 1826).
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the control module" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-11, 14 and 23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ausman (US Pub. 2017/0223926 A1).
Regarding claim 1, Ausman discloses an animal feed dispenser, comprising:
a control module comprising a detection member, the detection member being adapted to generate a detection signal when the feed dispenser is located in the vicinity of an enclosure containing animals (Pg. 6, [0153], lines 25-28: “Accordingly, RFID reader 55 can act as a presence detector for animal 11, and therefore initiate the dispensation of food product 17 for animal 11 present in feeding chamber 18”), and an electronic control board (Pg. 5, [0150], lines 1-9: “Dispensing platform 23 also carries control system 31 on printed circuit board 32. Control system 31 comprises a general computing system having processing circuitry, such as, microprocessor 34, which is arranged to communicate, via system bus 36, with memory 38, animal sensing module 40, food dispensing module 42 is associated with food dispensing unit 24, and weight sensor module 44 receives input signals from load sensors, as shown in FIG. 2.”);
a feed dispensing module comprising a feed dispensing orifice and an actuator (Pg. 7, [0161], lines 11-15: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a”);
wherein the electronic control board of the control module is configured to receive the detection signal and based on the detection signal, transmit to the actuator an activation signal, and the actuator is configured to initiate, when receiving the activation signal, a flow of feed through the dispensing orifice (Pg. 8, [0172], lines 4-29: “In step 202, when an object approaches and enters the tunnel entrance 22, presence detecting devices 60 detect the presence of the object, and when the object approaches feeding platform 28, animal sensing module 40 is actuated to trigger RFID reader 55 to transmit interrogating signals in search for any RFID tag 58 within its read range; and within feeding chamber 18. Alternatively, RFID reader 55 acts as a presence detecting device 60 by periodically transmitting interrogation signals in search for any RFID tag 58 within its read range (step 204); and within feeding chamber 18, such that a feeding sequence can be initiated. In step 206, a determination is made as to whether the unique identifier associated with RFID tag 58 is obtained, and if the unique identifier can not be obtained then step 204 is repeated, otherwise a query is issued to the database 53 (step 208) to determine whether the unique identifier is associated with animal 11 authorized to feed from feeding station 10 (step 210). When the unique identifier is associated with an animal 11 without feeding privileges, then the process ends (step 212), and subsequently returns to step 201, and feeding station 10 is placed into standby mode; otherwise an animal profile associated with the acquired unique identifier is retrieved from database 53 (step 214), and the animal profile sets out the type and quantity of food animal 11 is allowed to eat, including the feeding frequency”).
Regarding claim 7, Ausman discloses the electronic control board is configured to transmit an activation signal to the actuator during an activation period calculated based on information relating to the number of animals contained in the enclosure (Pg. 5, [0152], lines 8-12: “In one example, a user may enter the desired number of meals for a particular animal 11 within a predetermined time period, and microprocessor 34 automatically calculates the correct amount of food to dispense for each meal, and/or determines the feeding schedule”).
Regarding claim 8, Ausman discloses a reader adapted to read information relating to the number of animals contained in the enclosure and to transmit the information to the electronic control board, the electronic control board being adapted to calculate a value of the amount of feed to be dispensed and/or a duration of the activation signal based on the information relating to the number of animals contained in the enclosure (Pg. 8, [0171], lines 7-12: “Accordingly, feeding station 10 may be programmed to provide food product 17 to animal 11 having an animal profile, and the animal profile is associated with a unique serial number of RFID tag 58 carried by animal 11. For example, a mobile application on user device 49 allows programming of feeding station 10 (step 200)”).
Regarding claim 9, Ausman discloses a display screen, the electronic control board being adapted to control the display screen so that the screen displays in real time a value of the dispensed amount of feed as feed flows through the dispensing orifice (Pg. 11, [0202], lines 1-8: “Computing devices 49 include a general-purpose computer system comprising, for example, a processing unit, such as processor, system memory. The system also comprises as input/output (I/O) devices coupled to the processor via an I/O controller. The input/output (I/O) devices include, for example, a keyboard, mouse, trackball, microphone, touch screen, a printing device, display screen, speaker, etc”).
Regarding claim 10, Ausman discloses wherein the feed dispensing module is adapted to be fixed to the control module, and wherein the control module comprises a first electrical connector and the feed dispensing module comprises a second electrical connector, the first electrical connector and the second electrical connector being arranged so as to be engaged with each other when the feed dispensing module is fixed to the control module, the activation signal being transmitted to the actuator via the first electrical connector and the second electrical connector (the feed dispensing module (Pg. 7, [0161], lines 11-15: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a”) and the control module (Pg. 8, [0172], lines 4-29: “In step 202, when an object approaches and enters the tunnel entrance 22, presence detecting devices 60 detect the presence of the object, and when the object approaches feeding platform 28, animal sensing module 40 is actuated to trigger RFID reader 55 to transmit interrogating signals in search for any RFID tag 58 within its read range; and within feeding chamber 18. Alternatively, RFID reader 55 acts as a presence detecting device 60 by periodically transmitting interrogation signals in search for any RFID tag 58 within its read range (step 204); and within feeding chamber 18, such that a feeding sequence can be initiated. In step 206, a determination is made as to whether the unique identifier associated with RFID tag 58 is obtained, and if the unique identifier can not be obtained then step 204 is repeated, otherwise a query is issued to the database 53 (step 208) to determine whether the unique identifier is associated with animal 11 authorized to feed from feeding station 10 (step 210). When the unique identifier is associated with an animal 11 without feeding privileges, then the process ends (step 212), and subsequently returns to step 201, and feeding station 10 is placed into standby mode; otherwise an animal profile associated with the acquired unique identifier is retrieved from database 53 (step 214), and the animal profile sets out the type and quantity of food animal 11 is allowed to eat, including the feeding frequency”) being connected by first and second electrical connectors as described in claim 9 in which states that the solenoid assembly receives signals from the food dispensing module).
Regarding claim 11, Ausman discloses wherein the control module (Pg. 6, [0153], lines 25-28: “Accordingly, RFID reader 55 can act as a presence detector for animal 11, and therefore initiate the dispensation of food product 17 for animal 11 present in feeding chamber 18”), and an electronic control board (Pg. 5, [0150], lines 1-9: “Dispensing platform 23 also carries control system 31 on printed circuit board 32. Control system 31 comprises a general computing system having processing circuitry, such as, microprocessor 34, which is arranged to communicate, via system bus 36, with memory 38, animal sensing module 40, food dispensing module 42 is associated with food dispensing unit 24, and weight sensor module 44 receives input signals from load sensors, as shown in FIG. 2.”) comprises a first fixing member and the feed dispensing module (Pg. 7, [0161], lines 11-15: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a”) comprises a second fixing 3member, adapted to cooperate with the first fixing member in order to fix the feed dispensing module to the control module (the members are inherently connected as the device is a single device and thus the control module and the feed dispensing assembly having first and second connectors connected to one another).
Regarding claim 14, Ausman discloses wherein the control module (Pg. 6, [0153], lines 25-28: “Accordingly, RFID reader 55 can act as a presence detector for animal 11, and therefore initiate the dispensation of food product 17 for animal 11 present in feeding chamber 18”), and an electronic control board (Pg. 5, [0150], lines 1-9: “Dispensing platform 23 also carries control system 31 on printed circuit board 32. Control system 31 comprises a general computing system having processing circuitry, such as, microprocessor 34, which is arranged to communicate, via system bus 36, with memory 38, animal sensing module 40, food dispensing module 42 is associated with food dispensing unit 24, and weight sensor module 44 receives input signals from load sensors, as shown in FIG. 2.”) comprises a handle (any portion of the structure of the feeding station can be used as a “handle” as a “handle” on its own signifies no specific structure) adapted to be grasped by an operator in order to position the dispenser vis-a- vis the enclosure containing the animals.
Regarding claim 23, Ausman discloses a control module (Pg. 6, [0153], lines 25-28: “Accordingly, RFID reader 55 can act as a presence detector for animal 11, and therefore initiate the dispensation of food product 17 for animal 11 present in feeding chamber 18”), and an electronic control board (Pg. 5, [0150], lines 1-9: “Dispensing platform 23 also carries control system 31 on printed circuit board 32. Control system 31 comprises a general computing system having processing circuitry, such as, microprocessor 34, which is arranged to communicate, via system bus 36, with memory 38, animal sensing module 40, food dispensing module 42 is associated with food dispensing unit 24, and weight sensor module 44 receives input signals from load sensors, as shown in FIG. 2.”) for an animal feed dispenser (Pg. 7, [0161], lines 11-15: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a”), comprising a detection member, an electronic control board and a first electrical connector, the detection member being adapted to generate a detection signal when the feed dispenser is located in the vicinity of an enclosure containing animals, and the first electrical connector being adapted to be engaged with a second electrical connector of a feed dispensing module when the feed 5dispensing module is fixed to the control module, and wherein the electronic control board of the control module is configured to receive the detection signal and, based on the detection signal, to transmit to the feed dispensing module an activation signal via the first connector and the second connector with a view to initiating a flow of feed via a dispensing orifice of the feed dispensing module (the feed dispensing module (Pg. 7, [0161], lines 11-15: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a”) and the control module (Pg. 8, [0172], lines 4-29: “In step 202, when an object approaches and enters the tunnel entrance 22, presence detecting devices 60 detect the presence of the object, and when the object approaches feeding platform 28, animal sensing module 40 is actuated to trigger RFID reader 55 to transmit interrogating signals in search for any RFID tag 58 within its read range; and within feeding chamber 18. Alternatively, RFID reader 55 acts as a presence detecting device 60 by periodically transmitting interrogation signals in search for any RFID tag 58 within its read range (step 204); and within feeding chamber 18, such that a feeding sequence can be initiated. In step 206, a determination is made as to whether the unique identifier associated with RFID tag 58 is obtained, and if the unique identifier can not be obtained then step 204 is repeated, otherwise a query is issued to the database 53 (step 208) to determine whether the unique identifier is associated with animal 11 authorized to feed from feeding station 10 (step 210). When the unique identifier is associated with an animal 11 without feeding privileges, then the process ends (step 212), and subsequently returns to step 201, and feeding station 10 is placed into standby mode; otherwise an animal profile associated with the acquired unique identifier is retrieved from database 53 (step 214), and the animal profile sets out the type and quantity of food animal 11 is allowed to eat, including the feeding frequency”) being connected by first and second electrical connectors as described in claim 9 in which states that the solenoid assembly receives signals from the food dispensing module).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ausman (US Pub. 2017/0223926 A1) in view of Swearingin (US Pub. 4,508,061).
Regarding claim 2, Ausman discloses the claimed invention except for as taught by Swearingin, the control module comprises a casing and the detection member comprises a trigger and a switch, the trigger being movably mounted relative to the casing between a first position in which the trigger does not urge the switch and a second position in which the trigger urges the switch, the trigger being adapted to be moved from the first position to the second position when it is brought into contact with the enclosure (Col. 4, lines 48-55: “In operation, plunger 56 of the apparatus of FIG. 4 is driven upwardly by upward movement of activating pin 40. In its upward position, the plunger causes electrical activation of motor 50 which turns auger means 19. When downward force is removed from striker plate 25, spring 57 will restore control lever 24 to its inactive position and also de-activate motor 50. Other springs may be used in place of or to augment spring 57”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed dispenser of Ausman to include the trigger and switch of Swearingin to prevent the accidental dispensing of feed.
Regarding claim 3, Ausman as modified by Swearingin discloses the claimed invention in addition to as taught by Swearingin, the trigger is rotatably mounted relative to the casing between the first position and the second position (Fig. 1, control lever 24 rotates about pivot pin 27).
Regarding claim 4, Ausman as modified by Swearingin discloses the claimed invention in addition to as taught by Swearingin, the control module comprises a mechanism for connecting the trigger to the casing arranged to equally and interchangeably couple a trigger of a first type or a trigger of a second type different from the first type (Fig. 1, control lever 24 is connected to the casing with pivot pin 27).
Regarding claim 6, Ausman discloses the claimed invention except for as taught by Swearingin, the electronic control board is configured to transmit an activation signal to the actuator, as long as the detection member generates the detection signal, and to stop the transmission of the activation signal as soon as the detection member no longer generates a detection signal (Col. 4, lines 48-55: “In operation, plunger 56 of the apparatus of FIG. 4 is driven upwardly by upward movement of activating pin 40. In its upward position, the plunger causes electrical activation of motor 50 which turns auger means 19. When downward force is removed from striker plate 25, spring 57 will restore control lever 24 to its inactive position and also de-activate motor 50. Other springs may be used in place of or to augment spring 57”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed dispenser of Ausman to include the trigger and switch of Swearingin to prevent the accidental dispensing of feed.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ausman (US Pub. 2017/0223926 A1) in view of Zuidhof (US Pub. 2018/0092331 A1).
Regarding claim 15, Ausman discloses the feed dispensing module comprises a reservoir adapted to contain feed to be dispensed (Pg. 7, [0161], lines 11-17: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a, while food product 17 from load jaw section 120b is conveyed into chute section 128b, enroute to feeding platform 28”).
However, Ausman does not disclose as taught by Zuidhof, the actuator comprises a vibrator which is adapted, when the actuator of the feed dispensing module receives the activation signal, to impart to the reservoir mechanical vibrations causing a flow of feed from the inside of the reservoir to the outside of the reservoir through the dispensing orifice (Pg. 7, [0089], lines 1-6: “In some embodiments, the system can comprise mixer (502) or agitator connected to feed hopper (111) to prevent feed clumping and bridging inside of hopper (111). This agitator can comprise a vibrational agitator affixed to the outside of the hopper (111) that can use vibration to loosen the feed inside of hopper (111)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feed dispenser of Ausman to include the vibrator of Zuidhof to loosen feed that gets stuck.
Regarding claim 16, Ausman as modified by Zuidhof discloses as further taught by Ausman the feed dispensing opening is arranged on a wall of the reservoir (Pg. 7, [0161], lines 11-17: “Weigh hopper solenoid 124 is coupled to hopper 64 via linkage arm 126, and is actuated to open load jaw sections 120a, 120b following a weighing event, and food product 17 from load jaw section 120a is conveyed into chute section 128a, while food product 17 from load jaw section 120b is conveyed into chute section 128b, enroute to feeding platform 28”).
Allowable Subject Matter
Claims 5, 12-13, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 24 is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 5712721467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649